Dixon, C. J.
I fully concur in the opinion above rendered by my brother Cole, and will add only a few words by way of explanation. It may perhaps be going too far, and be a deduction not authorized from Hall v. Finch, to say that, in. every case of this kind, there must be positive proof of an express contract for the payment of wages or the making of pecuniary compensation for the services performed. There may undoubtedly exist other facts and circumstances, clear and unequivocal proof of which, according to the rule of evidence held in such cases, will be equivalent to direct and positive proof of an express contract. An express contract to pay, or the relation of master and servant, may be as fairly and incontrovertibly established by circumstantial evidence as by that which is direct. It was held in Fisher v. Fisher, 5 Wis., 472, that where a son continued to reside with and labor for his father, after' arriving at the age of majority, there might be circumstances, short of direct and positive proof of an express promise on the part of the father, entitling the son to recover for such services. As observed in the opinion in that case, the plaintiff might have shown “ by the course of dealing between him and the defendant, as, for instance, that they kept books of account, or had had settlements, or acts of this kind, that the relation of debtor and creditor subsisted between them.” Yery similar are the observations of Judge Redeield in Andrews v. Foster, 16 Vt., 556, 560; and it is not and has not been the intention of the court to overrule the doctrine thus clearly settled in the particular named. It is obvious that the agreement or promise to pay may be as clearly and unequivocally shown, leaving no doubt of its existence, by proof of facts and circumstances of the kind referred to, as by any other proof which can be offered : and *146tbe cases, this one and that of Hall v. Finch, are not to be understood as infringing or questioning this doctrine, or that sucb evidence to prove the contract may not be received, and if sufficient, may not establish it.
By the Court. — The judgment of the circuit court is reversed, and a new trial ordered.